DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 3/15/2021. Claims 1, 3-5, 8-10, 12-14, 17, 19 and 20. Claims 6-7 were cancelled. Therefore, claims 1-20 are pending for examination.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 now recites “wherein the controller is operable to cause the display information relating to a status” in lines 1-2. Examiner believes this is a simple typographical/grammatical error and is interpreting the claim to read “wherein the controller is operable to cause the display of information relating to a status”. Appropriate correction is required.  

 Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 102
Claim(s) 1-6, 11, 13, 14-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al., (Lewis; US 20190248511).

an electronic visual display (¶023; interlocking pavers 12 forming helipad 10 have LED lights 15 disposed between adjacent pavers 12; also ¶025; plurality of LEDs 15 form an LED matrix integrated directly into the landing surface… LED matrix controlled by LED display driver 26) for positioning in 
an interface  for 
a controller operatively connected to the display and to the interface (¶025; control system 25 with micro-controller 27 connected to LED matrix/landing surface and to micro-controller 27), the controller operable to cause the display to display information relating to the sensor data (¶025; micro-controller 27 is provided with information from external devices 30, which can include transducers, sensors etc., so that the micro-controller can command the display driver 26 as needed to illuminate the LEDs within the matrix) and 
a communication device connectable to a mobile network for receiving incoming command data from a remote mobile device, wherein the controller is operatively connected to the communication device and receives the incoming command data via the communication device and controls the display based at least in part on the incoming command data (¶032, Fig 6; in a further aspect, attributes of selected LEDs can be interactively controlled by pilot or ground crew of vertiport. For interactive control, control system 25 or an associated computer 70 can be provided with an antenna 71 for receiving control signals from aircraft and/or ground crew, also see ¶033; computer 70 also maintains record of any communications with the pilot of 

Regarding claim 2, Lewis teaches the apparatus according to claim 1, and Lewis further teaches comprising at least one of the sensors (¶025; external devices 30 include transducers, sensors etc.).

Regarding claim 5 (Currently Amended), Lewis teaches the apparatus according to claim 1, and Lewis further teaches wherein a user interface device (¶032; aircraft mike used for keying commands to display functions as user interface for the pilot).

 Regarding claim 11, Lewis teaches the apparatus according to claim 4, and Lewis further teaches wherein controlling operation of the display comprises causing the display to display particular information (¶031; control system 25 can receive other information and generate other displays depending on the information to be provided… the external devices 30 can include wind shear detection and the control system 25 can be configured to illuminate all or part of LED matrix in red signifying a dangerous landing condition. 

Regarding claim 13 (Currently Amended), Lewis teaches the apparatus according to claim 1, and Lewis further teaches the apparatus , wherein the controller is operable to cause the display of information relating to a status (¶028, Fig 9; PIC controller 50 directs display driver to activate selected LEDs of matrix 60 to produce visual representation of wind direction on the helipad 10) and/or identity of the landing area (¶031; the LEDs 15 can be illuminated to identify the name of the helipad).

operable to cause the further display to display at least some of the information displayed on the display (¶033; computer 70 can receive data from the controller 25 and maintain a record of any communications with the pilot of an aircraft approaching and/or landing on the helipad.  The computer can also serve as an interface for providing a specialized display on the helipad; (Examiner interprets computer 70 as the further display).

Regarding claim 18, Lewis teaches the apparatus according to claim 1, and Lewis further teaches wherein the display is made up of a plurality of inter-connectable units (¶023; interlocking pavers 12 forming helipad 10 may be provided with LED lights 15 disposed between adjacent pavers 12… an LED light 15 is positioned at every intersection 17 between adjacent interlocking pavers… per FIG. 2, 4000 LED lights 15 are incorporated into the 46'.times.46' helipad).

Regarding claim 20 (Currently Amended), Lewis teaches a method of using an apparatus according to claim 1, the method comprising:
positioning the display with a substantially horizontal orientation proximate to the landing area for the aircraft (¶022; pavers installed to provide level and even surface on which the helicopter may safely land);
causing the interface to receive the sensor data from the one or more meteorological sensors (¶025, Figs 2; 6 @ winsock W; display driver 26 receives sensor data from a wind sensor 30); and
causing the display to display the information relating to the sensor data (¶025; micro-controller 27 is provided with information from external devices 30, which can include 
receiving incoming command data from a remote mobile device and controlling the display based at least in part on the incoming command data (¶032, Fig 6; in a further aspect, attributes of selected LEDs can be interactively controlled by pilot or ground crew of vertiport. For interactive control, control system 25 or an associated computer 70 can be provided with an antenna 71 for receiving control signals from aircraft and/or ground crew, also see ¶033; computer 70 also maintains record of any communications with the pilot of an aircraft approaching and/or landing on the helipad…and serve as interface providing specialized display on helipad)..

Claim Rejections - 35 USC § 103

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) further in view of Reinhard et al., (WO 9928186).  
 
Regarding claim 3 (Currently Amended), Lewis teaches the apparatus according to claim 1, and Lewis further teaches wherein the one or more sensors comprise:
an anemometer and at least some of the information relates to wind speed proximate to the landing area (¶029; Fig 6; wind speed information obtained from an anemometer A); and
a wind vane and at least some of the information relates to wind direction proximate to the landing area (¶027; PIC controller 50 programmed to read data from the potentiometer array P to find angular orientation of windsock W corresponding to the wind direction… PIC controller then determines which LEDs 15 in LED matrix 60 must be illuminated to form an arrow in the angular direction of the windsock); 
 using a barometer and some of the information relating to atmospheric pressure in proximity to a landing area Serial No.: 16/697,912Atty Docket No.: LSL.P0004USAtty/Agent: Daniel J. Stanger, as taught by Reinhard for the advantage of determining a falling speed.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) further in view of High et al., (High; US20170132663).  

Regarding claim 8 (Currently Amended), Lewis teaches the apparatus according to claim 4, but Lewis is silent on wherein the communication device is operable to authenticate a person seeking to control operation of the display.Serial No.: 16/697,912Atty Docket No.: LSL.P0004US Atty/Agent: Daniel J. Stanger 
High from an analogous art teaches the concept of a display device on an exterior of a motored vehicle, a communication device, and a control circuit coupled to the display device and the communication device.  The control circuit being configured to: authenticate a user device in a proximity of the motored vehicle via the communication device, communicatively couple to the user device via a user interface program running on the user device while the motored vehicle is in motion, and cause the display device to display content based on a communication with the user device. Likewise, High teaches the features of claim 8. 
 the communication device is operable to authenticate a person seeking to control operation of the displaySerial No.: 16/697,912Atty Docket No.: LSL.P0004USAtty/Agent: Daniel J. Stanger, as taught by High for the advantage of enhancing the security of the display and use thereof.

Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) in view of Lenell et al., (Lenell; US 7099752).  

Regarding claim 4 (Currently Amended), Lewis teaches the apparatus according to claim 1, and Lewis teaches the concept of sending data relating to at least some of the information displayed on the display (¶032; as aircraft approaches helipad, the pilot can key the aircraft mike a pre-set number of times to signal the control system 25 to reduce the brightness of the green LEDs.  As the aircraft descends, the pilot may repeatedly key the mike for further brightness reductions so that the pilot is never blinded by landing lights that are too bright). Lewis is silent on the apparatus comprising: 
 

a transmitter device for transmitting outgoing data relating to at least some of the information displayed on the display.
Lenell from an analogous art teaches the concept of a transmitter device for transmitting outgoing data (claim 1; transmitter means onboard aircraft for broadcasting an outgoing signal to a signal receiving Central Ground-Based processing Station (CGBS) which then transfers/transmits aircraft control data to a ground-based aircraft simulator). Therefore, it would 

Regarding claim 9 (Currently Amended), Lewis teaches the apparatus according to claim 4, and Lewis further teaches a receiving device ing
Lenell from an analogous art teaches the concept of a receiver and transmitter means located onboard aircraft for accepting control parameters and converting the control parameter to an outgoing radio frequency/RF signal, and broadcasting the outgoing RF signal to a RF signal receiving Central Ground-Based processing Station (CGBS) which then transfers the aircraft control data to a ground-based aircraft simulator (claim 1). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Lewis’s apparatus with the concept of transmitting and receiving radio frequency/RF signals to/from aircraft and ground based systems alike, as taught by Lenell, simply as one of several known options for wireless communication.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) in view of Lenell et al., (Lenell; US 7099752) and further in view of Srinivasan et al., (Srinivasan; US 20190311638).  

s operation of the display in dependence on the identifier.
Srinivasan from an analogous aircraft and piloting art teaches in concept, scanning multiple communication channels of different radio frequencies related to transmissions between air traffic control (ATC) and a set of a plurality of aircrafts to determine one or more communication channels associated with the set of aircrafts in a coverage area to enable the receiver to monitor and receive air traffic control (ATC) communications of the set of aircrafts; code for processing, the ATC communications to extract clearance information in the ATC communications, and to associate with an identifier with each aircraft to create a table of timings of the clearance information to a particular aircraft identified by the identifier; code for determining, by a context generator processing unit, a flight phase of each aircraft based on transition times and by contextual processing of the clearance information; and code for presenting, by a display unit, a view of each flight phase and transition time with context information about the flight phase in the coverage area (¶010). Likewise, Srinivasan teaches receiving an identifier of an aircraft, and a controller controlling operation of a display in dependence on the identifier, as detailed above. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Lewis and Lenell with the concept of receiving an identifier of an aircraft, and a controller controlling operation of a display in dependence on the identifier, as taught by Srinivasan for the advantage of presenting, by a display unit, a view of each flight phase and transition time with context information about the flight phase.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) in view of Philipsz (US 20150046695).  

s operation of one or more external devices in response to at least some of the incoming data.
Philipsz from an analogous display control art teaches the concept of a controller controlling the operation of one or more external devices in response to incoming data (¶046; a pattern displayed on the display of an external device, for example a computer screen, is received by a sensor 100 and used as an incoming data, to which either the General Micro Controller 110/Secure Micro Controller 130 generate(s) a response, which is displayed on display 120). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Lewis’s apparatus with the concept of the controller controlling the operation of one or more external devices in response to incoming data, as taught by Philipsz for the advantage of controlling a display device.

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) in view of Chen (CN 208138773).  

Regarding claim 15, Lewis teaches the apparatus according to claim 1, but Lewis is silent on the apparatus comprising a mount.
Chen from an analogous art teaches an LED display screen with a movable base mounting block (Novelty; utility model claims an angle can be adjusted LED display screen, 
referring to the display device field,  the angle can be adjusted LED display screen, comprising a fixed frame, a screen box and a supporting plate, the bottom of the supporting plate two side are fixedly connected with a mounting block). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Lewis’s apparatus with the concept of the apparatus comprising a mount, as taught by Chen for the advantage of moving the display angle about the mount.

Regarding claim 16, Lewis teaches the apparatus according to claim 15, but Lewis is silent on the mount. Chen further teaches wherein the mount comprises:
a single leg attached to the display via a joint which allows an angle of the display relative to the leg to be adjusted (Novelty;  angle can be adjusted LED display screen, comprising a fixed frame, a screen box and a supporting plate, the bottom of the supporting plate two side are fixedly connected with a mounting block, movable base mounting block is inserted with a supporting leg, the bottom of the supporting leg fixedly connected with supporting legs; the inside of supporting plate by a shaft in a movable connection with two first 
connecting rod, the first connecting rod is connected with the second connecting rod by a shaft in a movable away from one end of supporting plate. .. angle can be adjusted LED display screen). The motivation would have been to for the advantage of moving the display angle via  mount.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) in view of Sakai et al., (Sakai; JP 08134855).  

Regarding claim 17 (Currently Amended), Lewis teaches the apparatus according to claim 1, but Lewis is silent on the apparatus comprising:
a removal system operable to remove snow and/or ice on a surface overlying the front of the display.
Sakai from an analogous art teaches the concept of  a system for removing snow and/or ice on a surface overlying the front of a display  (Abstract; display is performed according to a pair of LED driving signals (31a,31b)… supersonic oscillator and heater are driven by oscillator driving signal (31c) and a heater driving signal (31d) respectively… heater heats light ray board and oscillator vibrates the board consequently so snow adhering to the front surface of the .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., (Lewis; US 20190248511) in view of Percival et al., (Percival; US 10319266).  

Regarding claim 19 (Currently Amended), Lewis teaches the apparatus according to claim 1, but Lewis is silent on wherein the display is operable to display the information by way of non-visible light.
Percival from an analogous art teaches the concept of invisible light being emitted from non-visible LEDs or other non-visible light emitters (e.g., infrared emitters) of an electronic display (col 8:19-24). In other words, Percival teaches a display presenting information by way of non-visible light. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Lewis’s apparatus with the concept of a display presenting information by way of non-visible light devices, particularly by using non-visible LEDs, as taught by Percival for the advantage of position tracking about the display.

Response to Remarks 

Applicant's remarks and arguments filed 3/15/2021 have been fully considered but are considered moot based on the references/citations used in the current rejection above..
Conclusion                                                                                       
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684